Opinion by
Judge Hardin :
Although the petition alleges that the license inspector exacted and received the sum of $500 for license under the ordinance set out in-the petition, it neither alleges that the general counsel enacted no other.: ordinance on the same subject, nor that it did not adopt and ratify the action of -the inspector in putting the Adams Express Company in the first class of such corpora*199tions of which a license for $500 was exacted, and we can not, therefore, presume that the action of the inspectors in granting the license and exacting the fee therefor, of $500, was not substantially and really the action of the general council, done under the law authorizing it to provide for licensing express companies.

Sachs, for appellant.


Fox, for appellee.

Wherefore, waiving the consideration of the constitutional questions presented in the argument, we are of t'he opinion that the statement of facts made in the petition does not constitute a cause of action for restitution of the license fee, and the demurrer to the petition was properly sustained.
Whérefore the judgment is affirmed.